                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                  Case No. 13-cr-20349
            Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
v.                                                ARTHUR J. TARNOW

RAJESH DOSHI,

            Defendant.

                                     /

 ORDER GRANTING DEFENDANT’S MOTION FOR A JUDICIAL RECOMMENDATION
                    TO HOME CONFINEMENT [143]

      On October 31, 2016, the Court sentenced Rajesh Doshi to 84 months (7

years) in the custody of the Bureau of Prisons (“BOP”), for his violations of 18

U.S.C. § 1349 and § 1347, health care fraud conspiracy and health care fraud.

Defendant now moves the Court to recommend that the BOP place him in home

confinement for the remainder of his sentence, to protect him from contracting or

transmitting SARS-COV-2. The Court grants his motions and recommends to the

BOP that Rajesh Doshi be placed in home confinement pursuant to 18 U.S.C.

3642(c).

                                  DISCUSSION

      Defendant is 64 years old and suffers from diabetes and hypertension. Doshi

would typically not be eligible for home confinement based on the duration of his

                                    Page 1 of 5
time served. Legislation enacted on March 27, 2020, however, temporarily permits

the Attorney General to “lengthen the maximum amount of time for which [it] is

authorized to place a prisoner in home confinement” under § 3624(c)(2).

Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), § 12003(b)(2)

(enacted Mar. 27, 2020). As both parties recognize, the authority to make this

determination is squarely allocated to the Attorney General, under whose authority

is the Bureau of Prisons. That being said, the BOP routinely relies on judicial

recommendations that express the district judge’s determination of how a defendant

should serve his time.

      18 U.S.C. § 3621(b) gives the Bureau of Prisons a list of factors to consider

when determining where to house an incarcerated person, their security designation,

and their mental and medical needs. One of the factors is “any statement by the Court

that imposed the sentence”

      (A) concerning the purposes for which the sentence to imprisonment was
      determined to be warranted; or
      (B) recommending a type of penal or correctional facility as appropriate[.]
      18 U.S.C. § 3621(b)(4).

Indeed, at the time of his sentencing, the Court made a recommendation that

Defendant serve his time at FMC Lexington or FCI Morgantown, and that he should

not be directed to report to the designated facility before December 17, 2016. (See

Dkt. 121). The Government is of course correct that “federal district courts do not

retain authority to amend sentences at any time and for whatever reason,” (Dkt. 144,

                                      Page 2 of 5
pg. 2), but it cites no authority that district courts cannot amend or supplement their

judicial recommendation in light of the interplay of changing circumstances and

factors considered at sentencing. Doshi’s medical problems were at issue at the time

of sentencing. (See, e.g. Dkt. 117, pg. 8). The threat of COVID-19 within prisons

has amplified the risks associated with those ailments. The Court finds that Doshi is

among those who should have their incarceration converted to home confinement,

consistent with Congress’s determination that the home confinement qualifications

should be expanded during the emergency period. See CARES ACT § 12003(b)(2).

      The Government is correct that Doshi should raise his petition with the BOP.

The BOP will have the Court’s recommendation to consider in making its

determination. The Court finds that Doshi presents a de minimis risk of recidivism.

Medicare fraud is not a solitary crime but requires access to resources, accomplices,

and, above all, trust. Doshi has lost all of that, and he demonstrated during his five

years on bond the ability to distance himself from those criminal habits and

networks. Further, Doshi’s electronic communications and bank accounts can be

curtailed or monitored to prevent him from engaging in fraudulent activities while

in home confinement as on supervised release.

      Finally, the public safety rationale paramount in sentencing militates towards

Doshi’s quick transfer to home confinement. Though the Court does not doubt that

the BOP is doing everything in its power to slow the spread of SARS-COV-2 within


                                       Page 3 of 5
its facilities, the high density of prison populations makes federal prisons ideal

transmission grounds for the virus. See, e.g. Kimberly Kindy, An Explosion of

Coronavirus Cases Cripples a Federal Prison in Louisiana, THE WASHINGTON POST

(March    29,   2020)   https://www.washingtonpost.com/national/an-explosion-of-

coronavirus-cases-cripples-a-federal-prison-in-louisiana/2020/03/29/75a465c0-

71d5-11ea-85cb-8670579b863d_story.html. District courts have also recognized

“the health risks—to inmates, guards, and the community at large—created by

large prison populations.” United States v. Garlock, No. 18-CR-00418-VC-1, 2020

WL 1439980, at *1 (N.D. Cal. Mar. 25, 2020) (collecting cases); see also Basank v.

Decker, No. 20 CIV. 2518 (AT), 2020 WL 1481503, at *6 (S.D.N.Y. Mar. 26, 2020)

(holding that “public health and safety are served best by rapidly decreasing the

number of individuals detained in confined, unsafe conditions.”).

      Finding that Doshi poses little threat of recidivism and that his home

confinement will benefit public safety, the Court is unpersuaded by the

Government’s concerns about Doshi “jumping the line.” There should be no line. If

there are reasons that Doshi’s home confinement would cause another prisoner to

lose access to home confinement, the Government’s brief does not identify them.

Unlike more violent offenders, Doshi poses little threat to local law enforcement.

The Government should welcome such judicial recommendations from district

courts, which have already considered the likelihood of recidivism, health, character,


                                      Page 4 of 5
and family support of individual inmates. See 18 U.S.C. 3553(a) (listing factors to

be considered by a sentencing court). Rather than moving Doshi “up in line,” this

recommendation should free up screening and vetting resources that could be used

to determine the eligibility of other prisoners for home confinement.

Accordingly,

      IT IS ORDERED that Defendant’s Motion for Judicial Recommendation for

Home Confinement [143] is GRANTED. If, after considering Doshi’s application,

the BOP chooses to disregard this recommendation, it should file a written

explanation of its rationale within 72 hours of its decision.

      SO ORDERED.


                                        s/Arthur J. Tarnow
                                        Arthur J. Tarnow
Dated: March 31, 2020                   Senior United States District Judge




                                       Page 5 of 5
